DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Inoue (2020/0144998).
Regarding claim 1, Inoue discloses a device (device of fig.29), comprising: a detection module (50a, fig.29) configured to detect a state ([0144]) of a power device (1, fig.29); and a driving module (40a, fig.29), respectively coupled to the detection module (50a) and the power device (1, fig.29) and configured to regulate the power device based on the state of the power device detected by the detection module ([0145]) and an input signal (control signal, fig.29) to the driving module (40a, fig.29), wherein the detection module includes a fast detection sub-module (20b, 56, fig.29) configured to detect a state of overcurrent  ([0148]) in the power device within a first period (during transition of control signal from high to low, fig.29) of time 
 Regarding claim 10, Inoue discloses a method ([0145],[0146]) for driving a power device (1, fig.29), comprising: determining that an input signal (control signal, fig. 29) driving the power device is at an inactive level (control signal at low level, fig.29 [0145]); determining that an overcurrent state ([0148]) occurs in the power device within a first period ([0144, period after normal operation]) of time after the input signal becomes the inactive level (low state of control signal, fig.29, [0145]); and turning off the power device (1, fig.29) under a soft shutdown mode ([0145]) in response to the determining that the overcurrent state occurs in the power device within a first period of time period ([0144, after normal operation]).
Regarding claim 12, Inoue disclose the method of claim 10, wherein the determining that the overcurrent state occurs ([0145]) in the power device within the first period of time after the input signal (control signal, fig.29) becomes the inactive level ([0146]) is implemented through a first detection circuitry (50a, fig.29); and further comprising determining a state of the power device (state of 1, fig.29) using a second detection circuitry (68, fig.29) when the input signal is at an active level ([0149]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) and further in view of Ishikawa et al (7,483,250) (hereinafter “Ishikawa”).
Regarding claim 2, Inoue discloses the device according to claim 1, however Inoue does not disclose wherein the detection module includes a filtering sub-module configured to detect a state of the power device when the input signal is at the active state.
Ishikawa teaches wherein the detection module includes a filtering sub-module (26, fig.1) configured to detect a state of the power device (on/active state of 23, fig.1) when the input signal is at the active state (gate drive 21 high, figs.1,2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue to include filtering module of Ishikawa to provide the advantage of reducing noise generated from the detection circuit.
Claims 3-4, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) and further in view of Volke et al (10,224,920) (hereinafter “Volke”).
Regarding claim 3, Inoue discloses the device according to claim 1, however Inoue does not disclose wherein the detection module includes a current source coupled between a power source and a first node in the fast detection sub-module, the first node coupled to a terminal of the power device through a diode.
Volte teaches wherein the detection module includes a current source (257, fig.2B) coupled between a power source (source coupled to 257, fig.2B) and a first node (node connecting 243, fig.2B) in the fast detection sub-circuitry (240C, 250, fig.2A), the first node 
Regarding claim 4, Inoue and Volke disclose the device according to claim 3, wherein the fast detection sub-circuitry comprises a first comparator (Inoue 56, fig.29) having a first input terminal (Inoue terminal of 56 with Vse2, fig.29) coupled to the first node and a second input terminal (Inoue terminal of 56 with VthB, fig.29) configured to receive a reference signal (Inoue VthB 58, fig.29, [0147]).
Regarding claim 7, Inoue and Volke disclose the device according to claim 3, wherein the diode (Volte 242, fig2B) includes an anode (Volte anode of 242) coupled to the fast detection sub-circuitry and a cathode (Volte cathode of 242, fig.2B) coupled to the terminal of the power device (Volte 242 coupled to terminal of 130, figs.1A, 2B).
Claims 8  and 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998).
Regarding claim 8, Inoue discloses the device according to claim 1, however Inoue does not teach wherein the first period of time is less than or equal to 100 nanoseconds. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first period of time is less than or equal to 100 nanoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Inoue to include wherein the first period of time is less than or equal to 100 nanoseconds to provide the advantage of optimizing the operating period of the power switching device.
Regarding claim 13, Inoue discloses the method according to claim 10, however Inoue  does not teach wherein the first period of time is less than or equal to 100 nanoseconds. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the first period of time is less than or equal to 100 nanoseconds, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. Therefore it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of Inoue to include wherein the first period of time is less than or equal to 100 nanoseconds to provide the advantage of optimizing the operating period of the power switching device.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) and further in view of Galli et al (2004/0120090) (hereinafter “Galli”).
Regarding claim 11, Inoue disclose the method of claim 10, however Inoue does not disclose further comprising: determining that the input signal has been at the inactive level for a period of time longer than the first period of time; and 15turning off the power device under a hard shutdown mode.
Galli teaches further comprising: determining that the input signal has been at the inactive level for a period of time longer ([0008]) than the first period of time ([0008, soft .
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) and further in view of Galli et al (2004/0120090) (hereinafter “Galli”). 
Regarding claim 14, Inoue discloses a circuit (circuit of fig.29), comprising: detection circuitry (50a, fig.29) configured to detect a state ([0144]) of a power device (1, fig.29); and driving circuitry (40a, fig.29), coupled to the detection circuitry (50a, fig.29) and configured to regulate the power device (1, fig.29) based on the state of the power device detected by the detection circuitry and an input signal (control signal, fig.29) to the driving circuitry, wherein the detection circuitry includes a fast detection sub-circuitry (20b, 56, fig.29) configured to detect a state of overcurrent ([0148]) in the power device within a first period (during transition of control signal from high to low, fig.29) of time after the input signal of the driving device transitions from an active state ([0146]) to an inactive state (low level state of control signal, fig.29 [0146]) and the driving circuitry is configured to perform a soft shutdown (45, fig.29, [00145]) of the power device based on the state of overcurrent detected by the fast detection sub-circuitry (20b, 56, fig.29) within the first period of time ([0146-0148]), Inoue does not disclose the circuit been an integrated circuit.
Galli teaches the circuit been an integrated circuit (10, fig.1, [0038]). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) in view of Galli et al (2004/0120090) and further in view of Ishikawa et al (7,483,250) (hereinafter “Ishikawa”).
Regarding claim 15, Inoue and Galli disclose the integrated circuit according to claim 14, wherein the detection circuitry includes a filtering sub-circuitry configured to detect a state of the power device when the input signal is at the active state.
Ishikawa teaches wherein the detection module includes a filtering sub-module (26, fig.1) configured to detect a state of the power device (on/active state of 23, fig.1) when the input signal is at the active state (gate drive 21 high, figs1,2). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue and Galli to include filtering module of Ishikawa to provide the advantage of reducing noise generated from the detection circuit.
Claim 16-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (2020/0144998) in view of Galli et al (2004/0120090) and further in view of Volke et al (10,224,920) (hereinafter “Volke”).
Regarding claim 16, Inoue and Galli disclose the integrated circuit according to claim 14, however they do not disclose wherein the detection circuitry includes a current source coupled between a power source and a first node in the fast detection sub-circuitry, the first node coupled to a terminal of the power device through a diode.
Volte teaches wherein the detection circuitry includes a current source (257, fig.2B) coupled between a power source (source coupled to 257, fig.2B) and a first node (node connecting 243, fig.2B) in the fast detection sub-circuitry(240C, 250, fig.2A), the first node coupled to a terminal (terminal of 130, figs.1B,2B) of the power device through a diode (242, fig.2B) (col 11, lines 20-25). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Inoue and Galli to include detecting means of Volte to provide the advantage of minimized noise generated from detected signal in the detection circuit.
Regarding claim 17, Inoue, Galli and Volte disclose the integrated circuit according to claim 16, wherein the fast detection sub-circuitry comprises a first comparator (Inoue 56, fig.29) having a first input terminal (Inoue terminal of 56 with Vse2, fig.29) coupled to the first node and a second input terminal (Inoue terminal of 56 with VthB, fig.29) configured to receive a reference signal (Inoue VthB 58, fig.29, [0147]).
Regarding claim 20, Inoue, Galli and Volte the integrated circuit according to claim 16, wherein the diode (Volte 242, fig2B) includes an anode (Volte anode of 242, fig.2B) coupled to the fast detection sub-circuitry and a cathode (Volte cathode of 242, fig.2B) coupled to the terminal of the power device (Volte 242 coupled to terminal of 130, figs.1A, 2B).
Allowable Subject Matter
Claims 5-6, 9, 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for the indication of allowable subject matter: 	Claim 5 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 5, especially configured to cut off the filtering sub- module from the power source when the input signal is inactive and within the first period of time. Claim 6 is indicated as containing allowable subject matter based on dependency on claim 5. 
Claim 9 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 9, especially a control unit configured to cause the first comparator of the fast detection sub-module to work only within the first period of time.
 	Claim 18 is indicated as containing allowable subject matter because prior art fails to teach or suggest, either alone or in combination all of the limitations of claim 18, especially configured to cut off the filtering sub-circuitry from the power source when the input signal is inactive and within the first period of time. Claim 19 is indicated as containing allowable subject matter based on dependency on claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BART ILIYA whose telephone number is (571)270-0644.  The examiner can normally be reached on M-F: 9:30AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571)270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BART ILIYA/Examiner, Art Unit 2839                                                                                                                                                                                                        
/KEVIN J COMBER/Primary Examiner, Art Unit 2839